Case 1:19-cv-21148-RNS Document 93-9 Entered on FLSD Docket 01/21/2020 Page 1 of 4

EXHIBIT 9
Case 1:19-cv-21148-RNS Document 93-9 Entered on FLSD Docket 01/21/2020 Page 2 of 4

BRYAN BOIGRIS AUGUST 15, 2017

 

 

Page 1
Bryan Boigris August 15, 2017
1 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD
2
3
4 OPPOSITION NO. 91231985
5
EWC P&T, LLC,
6
Opposer,
7
vs.
8
BRYAN BOIGRIS,
9
Defendant.
10
/
«LA
12
13 2800 Southwest Third Avenue
Miami, Florida
14 Tuesday, August 15, 2017
10:29 a.m. to 3:14 p.m.
15
16
17 VIDEOTAPED DEPOSITION OF BRYAN BOIGRIS
18 , :
19 Taken before Marlene Gutierrez, Notary
20 Public, State of Florida at Large, pursuant to Notice of
21 Taking Deposition filed in the above cause.
22 - see =
23
24
25

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
Case 1:19-cv-21148-RNS Document 93-9 Entered on FLSD Docket 01/21/2020 Page 3 of 4

BRYAN BOIGRIS AUGUST 15, 2017

 

Page 2
1 APPEARANCES
2 OLIVER ALAN RUIZ, ESQ.
JONATHAN WOODARD, ESQ.
3 Malloy & Malloy, P.L.
2800 Southwest Third Avenue
4 Miami, Florida 33129
. Oruize@malloylaw.com
5 On behalf of the Opposer.
| PATRICK G. DEMPSEY, ESQ.
Hirzel, Dreyfuss & Dempsey, PLLC
7 2333 Brickell Avenue
Suite A-1
8 Miami, Floida. 33129
Dempsey@hddlawfirm.com
9 On behalf of the Applicant.
10 ALSO PRESENT:
11 CHRISTIAN HERNANDEZ, Videographer.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
Case 1:19-cv-21148-RNS Document 93-9 Entered on FLSD Docket 01/21/2020 Page 4 of 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BRYAN BOIGRIS AUGUST 15, 2017

 

 

Page 167

A I do not have the phones in my possession.

Q And does your iPhone 7 have any information
that relates to either the trademarks or the products
that are the subject of this proceeding?

A No.

Q According to interrogatory Number 10, which
starts on Page 3, but the response goes into 4, the
initial response says that you began conceiving of the
marks that are the subject of this proceeding in
February of 2016. Is that an accurate statement?

A I don't recall.

Q And it says that by April of 2016, you had
formulated plans to proceed with the opposed marks and
file applications. Is that an accurate statement?

A I believe so, to the best of my knowledge.

Q Okay. In April of 2016, you had decided to
proceed to file applications, correct, because you filed
the applications?

A Yes.

Q And to be clear, shopblok.com is referenced
here. But shopblok.com wasn't -- didn't come into
existence as a domain until after you applied to
register these marks; right? Sometime later in 2016;
right?

A Correct.

 

Veritext Legal Solutions

800-726-7007 305-376-8800

 
